Case 1:18-cv-06619-ILG-JO Document 23 Filed 06/05/19 Page 1 of 2 PageID #: 87



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

RUDY FLORENCIO and OSCAR GUERRA,

                                    Plaintiffs,              Case No. 18-cv-6619 (ILG)(JO)

         v.                                                  NOTICE OF ACCEPTANCE OF
                                                             DEFENDANTS’ RULE 68
FLOR AZTECA DELI & GROCERY INC. and/or                       OFFER OF JUDGMENT
any other entities affiliated with or controlled by
FLOR AZTECA DELI & GROCERY INC., and
SANDRA GONZALEZ AND JUAN TENDIA,
individually

                                      Defendants

       Now come Plaintiffs Rudy Florencio and Oscar Guerra (“Plaintiffs”), by and through their

attorneys Virginia & Ambinder, LLP, and files Plaintiffs’ Acceptance of Defendants’ Offer

pursuant to Rule 68.

       1. On or about November 26, 2018 Plaintiffs filed this action against Defendants Flor

           Azteca Deli & Grocery Inc., Sandra Gonzalez, and Juan Tendia, (“Defendants”).

       2. On May 10, 2019 Defendants extended to Plaintiffs a Rule 68 Offer of Judgment in

           this action in the amount of $150,000.00, see Exhibit “A”.

       3. On May 21, 2019, Plaintiffs’ requested and Defendants’ consented to a ten day

           extension of Defendants’ Rule 68 Offer. Defendants indeed, consented to any further

           extensions needed by Plaintiffs.

       4. On June 4, 2019, Plaintiffs accepted Defendants’ Rule 68 Offer of Judgment via

           electronic email to Defendants’ attorney of record.

       Dated: June 4, 2019

                                                      Respectfully submitted,

                                                      /s/Leonor H. Coyle
                                                      VIRGINIA & AMBINDER, LLP


                                                  1
Case 1:18-cv-06619-ILG-JO Document 23 Filed 06/05/19 Page 2 of 2 PageID #: 88



                                          40 Broad St. 7th Floor
                                          New York, New York 10004
                                          Email: lcoyle@vandallp.com
                                          Tel. 212 943-9080

                                          Attorneys for Plaintiffs




                                      2
